UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7341


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BURNIE LEE RANDALL,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:06-cr-00583-TLW-6)


Submitted:    October 15, 2009              Decided:   October 22, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Burnie Lee Randall, Appellant Pro Se.   Rose Mary Sheppard
Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Burnie Lee Randall appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction

in sentence.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    United States v. Randall, No. 4:06-cr-00583-

TLW-6 (D.S.C. June 30, 2009).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                                2